Case 7:14-cr-00768-VB Document 522 Filed 12/11/20 Page 1of1

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDF

SOUTHERN DISTRICT OF NEW YORK DOCUM: |

one een ene nen ee ennneneneneeccennnens x ELECR) oS CALLY POLED |

UNITED STATES OF AMERICA, poc# _t
ORDER] pate [X[i[n |

Vv ‘ reer DOT saeee

14 CR 768-4 (VB
ISAIAH WASHINGTON,

Defendant.
---- x

 

Defendant has filed a motion for a reduction of sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i). (Doc. #521). Defendant’s submission indicates he currently is not in the
custody of the Bureau of Prisons (“BOP”) because he has not yet been transferred from the
Orange County Jail to a BOP facility to serve the remainder of his sentence, In the Court’s
experience, under these circumstances, the government has taken the position that the exhaustion
requirements of 18 U.S.C. § 3582(c)(1)(A) do not apply.

 

Accordingly, by December 23, 2020, the government is directed to file a response to
defendant’s motion. The government is directed to address the merits of the motion.

Dated: December 11, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

ee eet ween Lam
